                                                                                                   

EXHIBIT 10 (iii)(4)(b)





 

AMENDMENT NO. 2



TO



RETIREMENT BENEFIT AGREEMENT



 



The Amendment No. 2 dated June 17, 2005, to the Retirement Benefit Agreement
between Independence Holding Company and Mr. Roy T.K.Thung dated September 30,
1991, as amended by Amendment 1, dated December 20, 2002 (the "Agreement"). For
good and valuable consideration, the parties hereto agree as follows:





                                        Section 1 of the Agreement is hereby
amended to read as follows:



"The Company will pay you a Retirement Benefit in the amount set forth in
Paragraph 2 and in the manner set forth in Paragraph 3."



1.     Whereas, Section 2 was previously amended to change from $949,840 to
$1,289,742, Section 2 of the Agreement is hereby further amended to change
$1,289,742 to $1,667,422.



                                        2.       Section 4 (a) of the Agreement
is amended to read as follows:



4. (a) The Retirement Benefit will be paid on January 31, 2009, if you are then
employed by the Company. If your employment with the Company terminates for any
reason whatsoever prior to January 31, 2009, you shall receive a Reduced
Retirement Benefit six months following the date of such termination as
reflected in Appendix A. The amount of the Reduced Retirement Benefit will not
be adjusted for any changes in your base salary rate, the general price level,
or other factor. The amount of the Reduced Retirement Benefit will not be
subject to any reduction, offset or counterclaim of any sort whatsoever.

 

> > > >  3. Section 4 (b) of the agreement is amended to read as follows:
> > > > 
> > > >     > 

(b) You will be entitled to receive the Retirement Benefit or Reduced Retirement
Benefit in a single cash payment at the time set forth in Paragraph 4(a).





> > > > 4.     The parties acknowledge and agree that notwithstanding anything
> > > > to the contrary contained in Amendment No. 1 to the Agreement, (i)
> > > > Section 3 of the Agreement should now read as follows: "3. Intentionally
> > > > Omitted" and (ii) Sections 5 - 11 of the Agreement should continue to be
> > > > numbered as set forth in the original Agreement.



5.     Appendix A is hereby deleted and replaced with Appendix A attached
hereto.



                                                                                                                                       
Independence Holding Company



 

                                                                                                                                       
By:     /s/ David T. Kettig

                                                                                                                                                   
David T. Kettig

                                                                                                                                                   
Senior Vice President



Understood and accepted



By: /s/ Roy T.K. Thung

Roy T.K. Thung



Beneficiary Designation:



I hereby designate Swan N. Thung as my Beneficiary to receive, in the event of
my death, the benefits that would have been payable to me pursuant to the
foregoing letter of September 30, 1991, as amended, had I lived. I understand
that this designation will remain in effect until such time as the Company's
Secretary receives a notice signed by me making a new designation.



                                                                                                                                                   
/s/ Roy T.K. Thung____

                                                                                                                                                       
Roy T.K. Thung



APPENDIX A



 



The following table shows the Reduced Retirement Benefit that would be payable
upon a termination of employment that preceded January 31, 2009 by a multiple of
12 full months. The Reduced Retirement Benefit for an actual date of payment
would be calculated by linear interpolation between values in the table.





Years

 

(12 full months)

Reduced

 

Prior to January 31, 2009

 

Retirement Benefit

   

0

$1,667,422

   

1

 1,573,040

   

2

 1,484,000

   

3

 1,400,000

   



 

 